       Case 4:19-cv-07966-JST Document 17 Filed 02/18/20 Page 1 of 2




                                                    S DISTR
                                                 ATE       IC
                                               ST            T
                                           D
                                                                                 Susan Y. Soong
                                                                     CO
                                      E
                                    IT




                                                                       UR
                                  UN




                                                                         T




February 18, 2020
                                  N O RT




                                                                          NI A
                                                                      OR
                                    HE




                                                                     IF




                                           N
                                                                     AL
                                           R




                                               DI
                                                    S T RI T O F C
                                                          C
        Case 4:19-cv-07966-JST Document 17 Filed 02/18/20 Page 2 of 2




                                                     S DISTR
                                                  ATE       IC
                                                ST            T
                                            D
                                                                                  Susan Y. Soong
                                                                      CO
                                       E
                                     IT




                                                                        UR
                                   UN




                                                                          T
                                   N O RT




February 18, 2020
                                                                           NI A
                                                                       OR
                                     HE




                                                                      IF




                                            N
                                                                      AL
                                            R




                                                DI
                                                     S T RI T O F C
                                                           C
